                      Case 1:19-cv-06086-VSB Document 30 Filed 05/08/20 Page 1 of 3




                                               THE CITY OF NEW YORK
JAMES JOHNSON                                 LAW DEPARTMENT                                      GIANCARLO MARTINEZ
                                                                                                 Assistant Corporation Counsel
Corporation Counsel                               100 CHURCH STREET                                      Phone: (212) 356-3541
                                                  NEW YORK, NY 10007                                       Fax: (212) 356-3509
                                                                                                 Email: gmartine@law.nyc.gov

                                                                        May 8, 2020
          BY E.C.F.
          Honorable Judge Vernon S. Broderick
          United States District Judge
          United States District Court
          Southern District of New York
          40 Foley Square
          New York, NY 10007


                          Re:    Wilson Lugo v. City of New York, et al., 19-CV-6086 (VSB)


          Your Honor:
                          I am an Assistant Corporation Counsel in the Office of James Johnson, Corporation
          Counsel of the City of New York, and the attorney assigned to the defense of the City of New
          York in the above-referenced matter. In that capacity, the undersigned respectfully writes (1) to
          inform the Court on May 7, 2020, the undersigned was advised by the Civilian Complaint Review
          Board (“CCRB”) that the pending investigation into this incident is now closed, (2) to request the
          Court set the time for defendant City of New York to respond to plaintiff’s Amended Complaint
          as August 7, 2020, and similarly hopes the Court sua sponte set the time for the individual
          defendants in this matter to respond to plaintiff’s Complaint as August 7, 2020.

                          Briefly, by way of background, on September 10, 2019, Your Honor granted a stay
          in this case, pending the resolution of the CCRB investigation and ordered the undersigned to
          provide a status update to the Court no later than October 9, 2019, and every thirty days thereafter.
          (DE 16). On May 7, 2020, the undersigned received notice that the pending CCRB investigation
          is complete.

                          As this investigation is now concluded, this Office can now conduct an inquiry to
          determine whether it will represent the individual officers in this action. See General Municipal
          Law § 50(k); Mercurio v. City of New York, et al., 758 F.2d 862, 864-65 (2d Cir. 1985); Williams
          v. City of New York, et al., 64 N.Y.2d 800, 486 N.Y.S.2d 918 (1985) (decision whether to
          represent individual defendants is made by the Corporation Counsel as set forth in state law).
          Because of the issues created by the current COVID-19, or coronavirus, pandemic, this Office
          requests until August 7, 2020 to respond to the Complaint.
          Case 1:19-cv-06086-VSB Document 30 Filed 05/08/20 Page 2 of 3



                As the Court is aware, the country is currently grappling with the COVID-19, or
coronavirus, pandemic. On March 7, 2020, Governor Andrew Cuomo declared that New York is
in a state of emergency because of the rapidly developing pandemic situation. On March 13, 2020,
Mayor Bill de Blasio followed suit, and declared New York City to be in a state of emergency as
well.

                That same day, the United States District Court for the Southern District of New
York (“Southern District”) issued Standing Order 20 MISC 138, which encouraged individual
judges to conduct court proceedings by phone and video conferencing where practicable. Also on
March 13, 2020, the Southern District issued Standing Order 20 MISC 015, which suspended and
tolled service of process requirements and deadlines. On March 16, 2020, the Southern District
issued a Revised Standing Order further limiting access to courthouses.

                In light of pronouncements from government and judicial officials, associated
policies, expert recommendations, and the further spread of COVID-19, the New York City Law
Department, along with the majority of employers in New York City and State, has advised that
individuals should work from home as much as is practicable to ensure compliance with public
policy directives, and to protect individuals from further community spread of the virus.

               Of course, working from home creates a number of challenges that directly impact
litigation. This office’s ability to meaningfully conduct an in-depth representation interview is
frustrated by not being able to confer in person with the individual defendant. Further, the New
York City Police Department is under tremendous strain as thousands of officers have themselves
been out sick. This will hinder this Office’s ability to timely conduct its investigation General
Municipal Law § 50(k).

               Accordingly, in light of the issues created by the current public health situation, the
undersigned requests the Court set the time for defendant City of New York to respond to
plaintiff’s Amended Complaint to 90 days from the date of the CCRB case closure, from May 7,
2020, to August 7, 2020, and similarly with the hope the Court sua sponte set the time for
individual defendants in this matter to respond to plaintiff’s Complaint to August 7, 2020.



                                                              Respectfully submitted,

                                                              /s/Giancarlo Martinez________
                                                              Giancarlo Martinez
                                                              Assistant Corporation Counsel
                                                              Special Federal Litigation Division
                                                              (212) 356-3541




                                                   2
        Case 1:19-cv-06086-VSB Document 30 Filed 05/08/20 Page 3 of 3



cc:   Via FIRST CLASS MAIL
      Wilson Lugo, DIN #19-A-1669
      Plaintiff Pro Se
      Clinton Correctional Facility
      P.O. Box 2001
      Dannemora, NY 12929




                                      3
